DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Species A, drawn to Figs. 2A-C, in the reply filed on 12/30/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11, 12, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/30/2020. 

Claim Objections
Claims 1-10, 13-18 and 21-22 are objected to because of the following informalities:  
Claims 1-10, 13-18 and 21-22, A large number of claims contain typographical errors wherein a space is omitted between two words.
Regarding claims 2, 5, 13, “the source/drain patterns” appears to be intended as “the plurality of source/drain patterns.”
Regarding claims 8, 9, “each of the source/drain patterns” appears to be intended as “each source/drain pattern of the plurality of source/drain patterns.”
Regarding claim 21, “the gate electrodes” appears to be intended as “the plurality of gate electrodes.”
   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “whereinan impurity concentration of the first conductivity type in an upper portion of the impurity layer is greater than an impurity concentration of the first conductivity type in a lower portion of the impurity layer,” is unclear as to how the impurity concentrations in the upper and lower portions are related to the impurity concentration recited in claim 3. Specifically, it is unclear which impurity concentration(s) are required to greater than the impurity concentration of the first well region (e.g. each of the upper and lower, one of the upper and lower, an average of the upper and lower, etc.).
Regarding claim 13, the limitation “each of the device isolation patterns” is unclear as to how it is related to the plurality of device isolation patterns and the first plurality of device isolation patterns previously recited. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2016/0365362; herein “Wang”).
Regarding claim 1, Wang discloses in Figs. 1-11C and related text a semiconductor device, comprising: 
a substrate (50, see [0020]) including a first well region (at least a portion of “well region” not shown, see [0022]);
a gate electrode (80, see [0035]) disposed on the substrate;
a semiconductor pattern (74, see [0027]) disposed between the substrate and the gate electrode; 
a plurality of source/drain patterns (88, see [0022]) disposed on the substrate and on opposing sides of the gate electrode;
an impurity layer (APT region 52, see [0022]; also top portion of 62, see [0025] and [0026]) disposed in the substrate and between the semiconductor pattern (74) and the first well region (of 50); and
a barrier layer (70, see [0027]) disposed in the substrate and between the semiconductor pattern (74) and the impurity layer (52/top portion of 62);
wherein the barrier layer includes oxygen (see [0027]).
Regarding claim 2, Wang further discloses wherein the semiconductor pattern (74) is disposed between the source/drain patterns (88) and includes a semiconductor material (see [0027]).
Regarding claim 10, Wang further discloses wherein the impurity layer (52/top portion of 62) is disposedbetween the first well region (of 50) and each of the source/drain patterns (88) (see [0022]).
Regarding claim 13, Wang further discloses 
a plurality of device isolation patterns (76, see [0031]) disposed onthe substrate (50) and on corresponding opposite sides of the semiconductor pattern (74),
wherein the source/drain patterns (88) are spaced apart in a first direction (opposite sides of the gate 80 as shown in Fig. 11A) from each other across the semiconductor pattern,
wherein a first plurality of device isolation patterns of the plurality of device isolation patterns are spaced apart from each other in a second direction (along the length of the gate as shown in Fig. 11A; see horizontal direction also Fig. 10B) intersecting the first direction, 
wherein each of the device isolation patternsexposes a lateral surface of the semiconductor pattern (74, see Fig. 10B), and
wherein the gate electrode (80) extends in the second direction and covers a top surface and the exposed lateral surface of the semiconductor pattern (see Fig. 10B).
Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ching et al. (US 2017/0141220; herein “Ching”)
Regarding claim 21, Ching in Figs. 1-19 and related text a semiconductor device, comprising: 
a substrate (102, see [0019]);
a plurality of gate electrodes (114, see [0020]) disposed on the substrate;

a plurality of source/drain patterns (110, see [0020]) disposed on the substrate, wherein each of the plurality of source/drain patterns is disposed between a pair of gate electrodes of the plurality of gate electrodes;
an impurity layer (APT, see [0029]) disposed in the substrate and including impurities having a first conductivity type (see [0029]); and
a barrier layer (118, see [0021]) disposed in the substrate and between the semiconductor pattern and the impurity layer,
wherein the barrier layer is disposed adjacent to an upper surface of the impurity layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, as applied to claim 1 above, and in view of Zhu (US 2015/0318397; herein “Zhu”).
Regarding claim 3, Wang discloses the claimed invention as applied to claim 1 above, and further discloses
wherein the impurity layer and the first well region (52) include impurities of a first conductivity type (see [0022]),
but does not explicitly disclose 
wherein an impurity concentration of the first conductivity type in the impurity layer is greater than an impurity concentration of the first conductivity type in the first well region.
In the same field of endeavor, Zhu teaches in Fig. 4 and related text an impurity layer (1020, see [0027]) and a first well region (1000-1, see [0027]) 
wherein an impurity concentration of the first conductivity type in the impurity layer is greater than an impurity concentration of the first conductivity type in the first well region (see [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang by having an impurity concentration of the first conductivity type in the impurity layer is greater than an impurity concentration of the 
Regarding claim 5, the combined device shows 
wherein the source/drain patterns (Zhu: 1014, see [0037]) include impurities having a second conductivity type,
wherein the impurities having the second conductivity type are different from the impurities having the first conductivity type (see [0037] and [0027]).
Regarding claim 6, Wang further discloses a second well region disposed in the substrate and between the first well region and the impurity layer (e.g. the bottommost portion of well in 50 is a “first well region” and a middle portion of well in 50 is a “second well region”),
wherein the second well region includes impurities having the first conductivity type.
Regarding claim 7, the combined device shows wherein the impurity concentration of the first conductivity type in the impurity layer is greater than an impurity concentration of the first conductivity type in the second well region (Zhu: see [0027]).
Regarding claim 8, Wang further disclose wherein each of the source/drain patterns (88) contacts at least one of the impurity layer (top of 62) orthe barrier layer (70) (see Figs. 10C and 11A at least).
Regarding claim 9, Wang further discloses wherein each of the source/drain patterns (88) penetrates the barrier layer and contacts the impurity layer (see Figs. 10B-C and 11A).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhu , as applied to claim 3 above, and further in view of Reznicek (US 2019/0080910).
Regarding claim 4, Wang does not expliclty disclose 
whereinan impurity concentration of the first conductivity type in an upper portion of the impurity layer is greater than an impurity concentration of the first conductivity type in a lower portion of the impurity layer,

In the same field of endeavor, Reznicek teaches in Fig. 4 and related text a semiconductor device with an impurity layer (anti punch through layer 2A/B, see [0020])
whereinan impurity concentration of the first conductivity type in an upper portion of the impurity layer is greater than an impurity concentration of the first conductivity type in a lower portion of the impurity layer (see [0020]),
wherein the upper portion of the impurity layer is closer than the lower portion of the impurity layer to the barrier layer (3, see [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang by having an impurity concentration of the first conductivity type in an upper portion of the impurity layer is greater than an impurity concentration of the first conductivity type in a lower portion of the impurity layer and the upper portion of the impurity layer is closer than the lower portion of the impurity layer to the barrier layer, as taught by Reznicek, in order to achieve a SSRW well and the advantages of an SSRW well such as reducing voltage variability (see Reznicek [0019]). 
Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Reznicek.
Regarding claim 14, Wang discloses in Figs. 1-11C and related text a semiconductor device, comprising: 
a substrate (50, see [0020]);
a gate electrode (80, see [0035]) disposed on the substrate;
a semiconductor pattern (74, see [0027]) disposed between the substrate and the gate electrode;

an impurity layer (APT region 52, see [0022]; also top portion of 62, see [0025] and [0026]) disposed in the substrate and adjacent to the semiconductor pattern; and
a barrier layer (70, see [0027]) disposed in the substrate and between the semiconductor pattern (74) and the impurity layer (52/top portion of 62),
wherein the impurity layer includes impurities having a first conductivity type (same as the well impurity type, see [0022]).
Wang does not explicitly disclose 
wherein an impurity concentration of the first conductivity type in an upper portion of the impurity layer is greater than an impurity concentration of the first conductivity type in a lower portion of the impurity layer.
In the same field of endeavor, Reznicek teaches in Fig. 4 and related text a semiconductor device with an impurity layer (anti punch through layer 2A/B, see [0020])
wherein an impurity concentration of the first conductivity type in an upper portion of the impurity layer is greater than an impurity concentration of the first conductivity type in a lower portion of the impurity layer (see [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang by having an impurity concentration of the first conductivity type in an upper portion of the impurity layer is greater than an impurity concentration of the first conductivity type in a lower portion of the impurity layer, as taught by Reznicek, in order to achieve a SSRW well and the advantages of an SSRW well such as reducing voltage variability (see Reznicek [0019]). 
Regarding claim 15, the combined device shows wherein the upper portion of the impurity layer (Reznicek: 2A/B) is closer than the lower portion of the impurity layer to the barrier layer (3, see [0019]).
Regarding claim 16, Wang further discloses wherein the barrier layer (70) includes oxygen (see [0027]).
Regarding claim 17, the combined device shows 
wherein the source/drain patterns (Wang: 88) include impurities having a second conductivity type (see [0039]),
wherein the impurities having the second conductivity type are different from the impurities having the first conductivity type (Reznicek: nFET, i.e. n-type source/drain, has p-type impurity layer 2A and pFET, i.e. p-type source/drain, has n-type impurity layer 2B, see [0040], [0014] and [0002]).
Regarding claim 18, Wang further discloses wherein the semiconductor pattern (74) is disposed between the source/drain patterns (88) and includes a semiconductor material (see [0027]).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Reznicek, as applied to claim 14 above, and further in view of Zhu.
Regarding claim 20, Wang further discloses 
a first well region and a second well region that are disposed in the substrate (e.g. the bottommost portion of well in 50 is a “first well region” and a middle portion of well in 50 is a “second well region”), wherein 
the second well region is disposed between the first well region and the impurity layer (top of 62), 
the first well region and the second well region include impurities having the first conductivity type, 

an impurity concentration of the first conductivity type in the impurity layer is greater than an impurity concentration of the first conductivity type in the first well region and an impurity concentration of the first conductivity type in the second well region.
In the same field of endeavor, Zhu teaches in Fig. 4 and related text an impurity layer (1020, see [0027]), a first well region (bottom portion of 1000-1, see [0027]), and a second well region (top portion of 1000-1) wherein 
an impurity concentration of the first conductivity type in the impurity layer is greater than an impurity concentration of the first conductivity type in the first well region and an impurity concentration of the first conductivity type in the second well region (see [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang by having an impurity concentration of the first conductivity type in the impurity layer is greater than an impurity concentration of the first conductivity type in the first well region and an impurity concentration of the first conductivity type in the second well region, as taught by Zhu, in order to reduce leakage between the source and the drain (see Zhu [0027]).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ching, as applied to claim 21 above, and further in view of Reznicek.
Regarding claim 22, Ching does not explicitly disclose
wherein the impurity layer includes an upper portion adjacent to the upper surface of the impurity layer and a lower portion adjacent to a lower surface of the impurity layer, and the upper portion has an impurity concentration of the first conductivity type that is greater than that of the lower portion.

wherein the impurity layer includes an upper portion adjacent to the upper surface of the impurity layer and a lower portion adjacent to a lower surface of the impurity layer, and the upper portion has an impurity concentration of the first conductivity type that is greater than that of the lower portion (see [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ching by having wherein the impurity layer includes an upper portion adjacent to the upper surface of the impurity layer and a lower portion adjacent to a lower surface of the impurity layer, and the upper portion has an impurity concentration of the first conductivity type that is greater than that of the lower portion, as taught by Reznicek, in order to achieve a SSRW well and the advantages of an SSRW well such as reducing voltage variability (see Reznicek [0019]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199.  The examiner can normally be reached on M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        2/12/2021